Citation Nr: 0807275	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-02 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-polio 
syndrome.  
 
2.  Whether the veteran's income and net worth are excessive 
for purposes of  payment of Department of Veterans Affairs 
nonservice-connected pension benefits.  



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1942 to January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of July 2003 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The veteran failed to appear for a video conference hearing 
before a Veterans Law Judge, which was scheduled in February 
2008.  


FINDINGS OF FACT

1.  Post-polio syndrome was not affirmatively shown to have 
had onset during service; post-polio syndrome was not 
manifest to a compensable degree within one year of 
separation from active duty; and the current post-polio 
syndrome, first shown after the one-year presumptive period, 
is unrelated to disease, injury, or event of active service.  
 
2.  Since the receipt of the veteran's application for VA 
nonservice-connected pension benefits in March 2003, the 
veteran's countable income has exceeded the applicable income 
limits, and some portion of the corpus of his sizable estate 
may reasonably be consumed in order to provide for his own 
maintenance.   


CONCLUSIONS OF LAW

1.  Post-polio syndrome is not due to disease or injury that 
was incurred in or aggravated by service, and post-polio 
syndrome as a chronic disease may not be presumed to have 
been incurred during active duty.  38 U.S.C.A. §§ 1110, 1112, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The veteran's countable income and net worth are 
excessive for receipt of VA nonservice-connected pension 
benefits.  38 U.S.C.A. §§ 1521, 1522 (West 2002); 38 C.F.R. 
§§ 3.23, 3.263, 3.271, 3.272, 3.274, 3.275  (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  




The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in March 2003 (for both issues) and August 
2007 (for post-polio syndrome issue).  The veteran was 
notified of the type of evidence necessary to substantiate 
the claim of service connection, namely, evidence of a 
current disability; evidence of an injury or disease in 
service or an event in service, causing injury or disease; 
and evidence of a relationship between the current disability 
and the injury, disease, or event in service.  The veteran 
was also notified of the type of evidence necessary to 
substantiate the claim for nonservice-connected pension 
benefits, namely, evidence of total and permanent disability 
in a wartime veteran who was discharged under other than 
dishonorable conditions and evidence showing that his income 
and net worth are below the maximum allowable limits set by 
law.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The veteran was asked to submit evidence, which 
would include any evidence in his possession, that pertained 
to the claims.  The notice included the general provisions 
for the effective date of the claims. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).  



As for the degree of disability assignable, such notice was 
provided in letters of March 2006 and August 2006, but as the 
claims are denied, no disability rating and effective date 
can be assigned as a matter of law.  Therefore, there can be 
no possibility of any prejudice to the veteran with respect 
to any defect in the VCAA notice required under Dingess at 19 
Vet. App. 473.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the service 
medical records and private medical records identified by the 
veteran, including treatment records from C.V., M.D., A.H., 
M.D., and K.T., M.D.  The veteran himself has submitted 
numerous other private records, as well as VA medical records 
dated in 1952.  He has not identified any other pertinent 
evidence for the RO to obtain on his behalf.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claim of service connection, and further development in this 
respect is not required for the following reasons.  There is 
no record of polio or post-polio syndrome, or complaints 
relative thereto, during or contemporaneous with service.  
Further, there is no competent evidence of persistent or 
recurrent symptoms relative to polio from the time of service 
until several years later.  In short, the evidence does not 
indicate that polio or post-polio syndrome may be associated 
with service.  Under these circumstances, a medical 
examination or medical opinion is not required for the 
service connection claim under 38 C.F.R. § 3.159(c)(4).  

Further, the decision regarding nonservice-connected pension 
benefits is not based on medical evidence, rather income and 
net worth information.  Therefore, a medical examination or 
medical opinion is not required under 38 C.F.R. 
§ 3.159(c)(4).

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Principles of Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110.  

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including encephalitis, myelitis, and organic diseases of the 
nervous symptom, if manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Analysis

The veteran claims that his current post-polio syndrome is 
related to service.  Service records show that he served on 
active duty from August 1942 to January 1946.  His military 
occupational specialty was a flight surgeon.  Service medical 
records, to include the separation physical examination in 
October 1945 and subsequent physical examinations in October 
1947 and January 1948, for purposes of active duty for 
training, do not show any complaints, findings, history, 
treatment, or diagnosis relative to polio or post-polio 
syndrome.  

After service, VA medical records show that the veteran, a 
physician, was hospitalized in July 1952 for suspected 
poliomyelitis, which a spinal tap subsequently confirmed.  He 
was discharged from the hospital in August 1952 with a 
diagnosis of polioencephalitis, bulbar, acute.  He was 
followed up the next couple of months for a muscle check.  
Private medical records show that the veteran became a 
patient at The Institute for Rehabilitation and Research, 
Post Polio Clinic, in April 1987, and has been seen regularly 
ever since then for manifestations of post-polio syndrome, 
which has rendered him completely disabled since the early 
1990s.  

In a December 1994 statement, the veteran's post-polio 
physician, C.V., M.D., indicated that he has treated the 
veteran since 1995.  He stated that the veteran's post-polio 
syndrome was a "consequence of a severe illness of bulbo-
spinal poliomyelitis, which [the veteran] contracted in 
7/7/1952 while serving as a physician at the Veterans 
Administration Hospital in Houston."  He opined that it was 
"highly probable that [the veteran] acquired the viral 
infection as a result of his services as a physician," as 
there was a major polio epidemic occurring that summer.  For 
that reason, the physician felt that the veteran's current 
disability should be considered service-connected, as having 
been contracted at a VA facility.  

Clearly, the evidence shows not only that the veteran is 
currently diagnosed with post-polio syndrome but also that 
the polio disease was initially contracted in 1952, several 
years after his discharge from service in January 1946.  
Further, there is no medical evidence relating the onset of 
his disease to service or to the initial post-service year, 
except for the veteran's own statement, as will be discussed 
below.  Of particular significance is the fact that the 
veteran's own private physician, C.V., M.D., who is the 
Director of the Post Polio Clinic at The Institute for 
Rehabilitation and Research, relates the onset of the 
veteran's current disability back to July 1952 and no 
earlier.  

In one statement, the veteran, who is himself a physician, 
relates his post-polio syndrome to service.  He indicated in 
October 2003 that although polio viruses had not caused 
muscle impairment during his service, he "could have" 
acquired the virus during service.  Even if the veteran's 
statement is considered competent evidence on the questions 
of medical diagnosis or medical causation, the Board finds 
that the December 2004 statement of C.V., M.D., relating the 
origins of the veteran's disease to 1952, is of greater 
probative value on the medical nexus question and is thus 
accorded greater weight when determining whether the 
veteran's current disability is related to his period of 
service.  

Although the veteran is a physician, his statement that he 
"could have" acquired the virus during service is 
speculative.  A medical opinion expressed in the term of 
"could," the equivalent of "may," also implies that it "may 
not " and it is to speculative to establish a medical nexus.  
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" and 
is too speculative to establish medical nexus).  

In light of the foregoing reasons, the Board finds that the 
December 2004 statement of the veteran's physician warrants a 
greater degree of probative weight than the veteran's own 
opinion.  



After carefully reviewing all the evidence, the Board 
concludes that the weight of the evidence demonstrates that 
the veteran's post-polio syndrome became manifest years after 
his service discharge and has not been medically linked to 
service.  As the preponderance of the evidence is against the 
claim of service connection, the benefit-of-the-doubt rule 
does not apply. 

II.  Nonservice-Connected Pension Benefits

Disability pension will be paid to a veteran of a period of 
war who meets statutorily-defined service, net worth, and 
annual income requirements; and who is permanently and 
totally disabled from nonservice-connected disability not the 
result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521 (West 2002).

The purpose of VA pension benefits is to provide a 
subsistence income for veterans of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income, and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 
(West 2002).

Under the law, the maximum annual rate of Improved 
(nonservice-connected) pension payable to a veteran varies 
according to the number of dependents.  38 U.S.C.A. §§ 1503, 
1521 (West 2002); 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.273 (2007).  
The rate of pension payable to an entitled payee is based on 
the amount of countable income received.  Pension is payable 
at a specified annual maximum rate, which is reduced on a 
dollar for dollar basis by income on a 12-month annualized 
basis.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 
3.3, 3.23 (2007).

The maximum annual rate of pension is established by statute 
every year and is reduced by the veteran's countable annual 
income.  "Annual income" includes the veteran's own annual 
income, and, where applicable, the annual income of a 
dependent spouse and, with certain exceptions, the annual 
income of each child of the veteran in his custody or to 
whose support the veteran is reasonably contributing.  38 
C.F.R. § 3.23(d)(4) (2007).  

Payments of any kind, from any source, shall be counted as 
income during the 12-month annualization period in which it 
was received unless it is specifically excluded by 
regulation.  38 C.F.R. §§ 3.271, 3.272 (2007).  The maximum 
annual rates of improved pension are specified by statute in 
38 U.S.C.A. § 1521, as increased from time to time under 38 
U.S.C.A. § 5312.  Each increase of the maximum annual rates 
of improved pension under 38 U.S.C.A. § 5312 is published in 
the "Notices" section of the federal register.  38 C.F.R. § 
3.23(a) (2007).

As a general rule, all family income shall be counted in 
determining entitlement to pension, including the income 
received by a dependent spouse.  The maximum annual rate of 
pension benefits for a veteran with no dependents is $9,690 
effective December 1, 2002, $9,894 effective December 1, 
2003, $10,162 effective December 1, 2004, $10,579 effective 
December 1, 2005, $10,929 effective December 1, 2006, and 
$11,181 effective December 1, 2007.  The maximum annual 
pension rates are higher for a veteran who requires the 
regular aid and attendance of another:  $16,169 effective 
December 1, 2002, $16,509 effective December 1, 2003, $16,955 
effective December 1, 2004, $17,651 effective December 1, 
2005, $18,234 effective December 1, 2006, and $18,654 
effective December 1, 2007.  See 38 C.F.R. § 3.23(a)(3); VA 
Adjudication Procedures Manual M21-1, Part I, Appendix B.

For purposes of calculating pension benefits, total income 
may be reduced by amounts equal to amounts paid by a veteran 
for unreimbursed medical expenses, to the extent that such 
amounts exceed five percent of the maximum annual rate of 
pension.  38 U.S.C.A. § 1503(a)(8) (West 2002); 38 C.F.R. § 
3.272(g) (2007).

The applicable criteria also provide that pension shall be 
denied or discontinued when the corpus of the estate of the 
veteran is such that under all the circumstances, including 
consideration of the annual income of the veteran, it is 
reasonable that some part of the corpus of such estate be 
consumed for the veteran's maintenance.  38 U.S.C.A. § 
1522(a); 38 C.F.R. § 3.274(a).  The terms "corpus of 
estate" and "net worth" mean the market value, less 
mortgages or other encumbrances, of all real and personal 
property owned by the claimant, except the claimant's 
dwelling (single family unit), including a reasonable lot 
area, and personal effects suitable to and consistent with 
the claimant's reasonable mode of life.  38 C.F.R. §§ 
3.263(b), 3.275(b).  In determining whether some part of the 
claimant's estate shall be consumed for the claimant's 
maintenance, consideration will be given to the amount of the 
claimant's estate, together with the following: Whether the 
property can be readily converted into cash at no substantial 
sacrifice; life expectancy; number of dependents; potential 
rate of depletion, including unusual medical expenses for the 
claimant and the claimant's dependents.  38 C.F.R. § 
3.275(d).  

In this case, the veteran claims that he is entitled to 
pension benefits.  He is a veteran who fought in the European 
Theater of Operations during World War II and has honorable 
service.  The medical evidence in the file clearly shows that 
he is permanently and totally disabled from nonservice-
connected disability.  Thus, the question presented here is 
whether the veteran meets the net worth and annual income 
requirements for receipt of pension benefits.  In a July 2003 
Corpus of Estate Determination, the RO denied the veteran's 
claim on the basis that his assets and monthly income 
exceeded the amount for him to be eligible for payment.  As 
discussed below, it is also the Board's judgment that the 
veteran's countable income has exceeded the applicable income 
limits and that his net worth is excessive, for receipt of 
nonservice-connected pension.  

In his March 2003 application for pension benefits, the 
veteran reported that he had been receiving home healthcare 
24 hours a day since February 1997.  His monthly income 
consisted of $2,192 from Social Security.  Over the year, he 
indicated that he expected to receive additional income of 
$22,588 from interest and dividends, $4,488 from an IRA 
distribution, and $98,115 from S-Corp income.  His income, 
therefore, as noted from various sources, far exceeded the 
maximum annual pension limit of $9,690, for a veteran without 
dependents, and the pension limit for a veteran in need of 
regular aid and attendance of $16,169, which were set by law 
effective December 1, 2002.  

The law provides that a claimant's countable income for 
pension purposes may be reduced by payment of unreimbursed 
medical expenses.  In his March 2003 application for pension, 
the veteran stated that his medical expenses were 
significant.  He noted that for the year 2001, he paid 
$80,683 to home caregivers, $11,604 to various medical 
providers, and $3,924 to medical insurance.  In an October 
2003 letter, he indicated that his Social Security income did 
not nearly cover the salaries of his caregivers and other 
medical expenses, which has cost in excess of $90,000 a year.  
His annual expenses from his around-the-clock home healthcare 
and other medical costs, if deducted from his annual Social 
Security income, would indeed be more than enough to bring 
his countable income below the applicable maximum income 
limit.  However, over the course of the year the veteran also 
receives a substantial amount of income from sources other 
than Social Security, such as from investments and a 
retirement account.  In fact, the veteran's total annual 
income is shown to far exceed his annual medical expenses.  

At this juncture, the veteran's net worth is addressed.  The 
considerations concerning net worth as an eligibility factor 
for pension, as set forth above, are necessary since it is 
inconsistent with the pension program to allow a veteran to 
collect a pension while simultaneously enjoying the benefit 
of a sizable estate.  There are no precise guidelines which 
establish what size estate would preclude the payment of 
pension.  A review of the record shows that at the time that 
the veteran filed his pension application in March 2003, his 
net worth amounted to about $606,157, from such categories of 
sources as cash, interest and non-interest bearing bank 
accounts, certificates of deposits, an IRA, and stocks and 
bonds.  In an October 2003 letter, the veteran indicated that 
his net worth had been decreasing significantly for years and 
that it would continue to decrease.  Presumably, the bulk of 
the veteran's annual income is derived not from Social 
Security but from the corpus of his estate that evidently 
included investments and retirement accounts.  In an August 
2006 letter to the veteran, the RO had attempted to verify 
his approximate net worth for the period from March 2003 
through 2006, but he has not responded with any information.  
Thus, there is no evidence to show that corpus of the 
veteran's sizable estate has been depleted.  

Under the circumstances and the facts as presented regarding 
his net worth, and his failure to provide requested 
information to confirm net worth for more recent years, it 
would not be unreasonable to find that a part of the 
veteran's estate may be devoted towards his care and 
maintenance.   

In sum, because the evidence in this case shows that the 
veteran's household income exceeded the income limits for 
purposes of payment of improved (nonservice-connected) 
pension benefits, and because some portion of the corpus of 
the veteran's sizable estate may reasonably be consumed in 
order to provide for his own maintenance, the Board concludes 
that the veteran's claim must be denied.  

The veteran is advised that should his net worth or household 
income change in the future, or should he incur significant 
out-of-pocket medical expenses, he is encouraged to reapply 
for pension and his potential entitlement will be determined 
in light of the facts then of record.  This is not to say 
that his estate must be completely consumed in order for him 
to establish eligibility.  Rather, it is only necessary that 
the estate be reduced to a more reasonable amount.  At this 
time, however, the evidence does not show that the veteran 
meets the eligibility requirements for pension benefits.  


ORDER

Service connection for post-polio syndrome is denied.  

As the veteran's income and net worth are excessive for 
purposes of payment of VA nonservice-connected pension 
benefits, the claim is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


